727 So.2d 1135 (1999)
Eugene FOREMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4523.
District Court of Appeal of Florida, Fourth District.
March 17, 1999.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Elaine L. Thompson, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant was convicted of vehicular homicide (Count II), leaving the scene of an accident (Count III), and two counts of leaving the scene of an accident with injuries (Counts IV-V), all arising from a single accident. The state concedes that the convictions on Counts III, IV, and V invoke the prohibition against double jeopardy, see Hardy v. State, 705 So.2d 979 (Fla. 4th DCA 1998); Hoag v. State, 511 So.2d 401 (Fla. 5th DCA 1987), and that the proper remedy is to vacate the conviction for leaving the scene of an accident and one of the convictions for leaving the scene of an accident with injuries. Hardy, 705 So.2d at 981. The remaining issues raised by appellant do not demonstrate harmful error or an abuse of discretion.
Remanded to the trial court to vacate the judgment and sentence on Count III, and the judgment and sentence on either Count IV or Count V; the judgments and sentences are otherwise affirmed.
STONE, C.J., KLEIN, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.